DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-20 are pending of which claims 1, 17 and 18 are in independent form.
Claim 1 is objected to.
Claims 1-20 are rejected under 35 U.S.C. 101 (abstract idea). 
	Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding claim 1, recites “similarity learning component 308”. Examiner specifies that “308” and element number from the figures cannot be in the claim language.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of mental processes without significantly more. 
The claim(s) recite(s) deep learning using Graph Neural Network (GNN); nothing in the claim element precludes the step from practically performing certain methods of organizing human activity and mathematical algorithms.
The process, as drafted, under its broadest reasonable interpretation, covers performance of the limitation for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the generic computer components, then it falls within the “mathematical algorithms” and “mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites some additional elements – storing, multiple processor processing steps and searching steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing patent claims and “core concepts”) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the ranking and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 8, 9, 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over CREED; Paidi et al. (US 20210081717 A1) [Creed] in view of KHAN; Sakif Hossain et al. (US 20210034737 A1) [Khan].

	Regarding claims 1, 17 and 18, Creed discloses, a method for jointly learning a graph structure and graph embeddings, the method comprising: obtaining an initial noisy graph topology (details of the present disclosure will now be described, by way of example only but is not limited to, by way of reference to GNN models and Graph Convolutional Neural Networks (GCNN). It is to be appreciated by the skilled person that other GNN and/or neural network (NN) structures, and/or combinations thereof may be applied without loss of generality to the present invention as the application demands. The training techniques and resulting GNN model according to the invention may be based on, by way of example only but is not limited to, GCNN which are modified to include and learn attention weights that allow a robust GNN model for prediction tasks such as, by way of example only but is not limited to, relationship prediction to be efficiently generated and/or trained using uncertain or noisy graph datasets. An uncertain or noisy graph dataset may comprise or represent data representative of an entity-entity graph or a graph of facts where, by way of example only but is not limited to, the probability of a relationship between entities is uncertain; the probability of a plurality of relationship edges is uncertain; there is an uncertainty in the truthfulness or correctness of the relationships between entities. That is, there is informational “noise” in the entity-entity graph that may adversely affect the training of any machine learning (ML) technique such as neural networks ¶ [0079]-[0083]. Examples of NNs or NN structures that may be used by the invention as described herein may include or be based on, by way of example only but is not limited to, at least one or more neural network structures from the group of: artificial NNs (ANNs); deep NNs; deep learning; deep learning ANNs; deep belief networks; deep Boltzmann machines, hierarchical temporal memory; rule-based machine learning; feedforward NNs; Long-Short-Term-Memory NNs (LSTM NNs); recursive NNs (RNNs); Convolutional NNs (CNNs); graph CNNs (GCNNs); autoencoder NNs; stacked Auto-Encoders; reinforcement learning (RL) algorithms and networks; extreme learning machines; logic learning machines ¶ [0084], [0120], [0139]); 
generating, using a similarity learning component, an initial adjacency matrix using similarity learning and a similarity metric function (the system 100 may also be configured to use the trained GNN for prediction tasks such as, by way of example only but not limited to, link prediction, relationship inference, and/or relationship prediction. In training mode or during training of the GNN model, the system 100 receives or ingests data representative of at least a portion of an entity-entity graph 102 (e.g. G), which is input to an encoding network 104 (or encoding neural network) of the GNN model. The data representative of an entity-entity graph G 102 may include, by way of example only but is not limited to, an adjacency matrix or matrices describing the relationship between entity nodes of the graph, entity triples including data representative of a first entity node, a second entity node and a relationship therebetween, rules and/or actions in relation to including and/or excluding relationships, entity nodes or node pairs, and/or any other data capable or required for representing the entity-entity graph ¶ [0085]. Also see ¶ [0065], [0097], [0103], [0113], [0156], [0157], [0167]); 
feeding back the node embeddings to revise the similarity learning component [308]; and repeating the generating, producing, and feeding back operations for a plurality of iterations (The filtered entity-entity graph may be used to update the GNN model or train another GNN model. The trained GNN model may be used to predict link relationship between a first entity and a second entity associated with the entity-entity graph ¶ [0008], [0009], [0024], [0028]. Examiner specifies that training a neural network requires feedback as an essential part of the system).
However Creed does not explicitly facilitate producing, from said initial adjacency matrix, using a graph neural network (GNN), an updated adjacency matrix with node embeddings.
Khan discloses, producing, from said initial adjacency matrix, using a graph neural network (GNN), an updated adjacency matrix with node embeddings (In example embodiments, as indicated in Block 608, the modified graph represented by G′=(X, A′) is then used as the input dataset to train GNN 106 to further learn the parameters of the GNN 106 (i.e., the parameters of the GNN model) and eventually generate a final set of probabilities P=f(X, A). Accordingly, in the example of FIG. 6, the system first learns a modified adjacency matrix A′, and then uses that modified adjacency matrix A′ for the actual learning of the parameters of the GNN 106 that are used to generate a final set of probabilities. The unlabelled nodes are labelled based on the final set of probabilities once the performance of GNN 106 has been optimized ¶ [0062]).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Khan’s system would have allowed Creed to facilitate producing, from said initial adjacency matrix, using a graph neural network (GNN), an updated adjacency matrix with node embeddings. The motivation to combine is apparent in the Creed’s reference, because there is a need for methods and systems that enable for the detection of perturbed data within a graph or a subset of nodes of a graph.

Regarding claim 3, the combination of Creed and Khan discloses, wherein the similarity metric function comprises a weighted cosine similarity metric applied to obtain the updated adjacency matrix for all pairs of nodes of a corresponding graph structure (Khan: Accordingly, in the example of FIG. 6, the system first learns a modified adjacency matrix A′, and then uses that modified adjacency matrix A′ for the actual learning of the parameters of the GNN 106 that are used to generate a final set of probabilities. The unlabelled nodes are labelled based on the final set of probabilities once the performance of GNN 106 has been optimized ¶ [0062]).

Regarding claim 8, the combination of Creed and Khan discloses, wherein the updated adjacency matrix is learned by minimizing a joint loss function L based on L = Lpred+Lg, where Lpred is a prediction loss based on a downstream task and Lg is a graph regularization loss (Creed: generating one or more relationship scores based on data representative of one or more embedding(s) associated with the portion of entity-entity graph. In step 116, a loss is computed based on minimising a GNN loss function. For example, if the GNN model is based on the GCNN technique, then a GCNN loss function may be minimised using stochastic gradient descent back-propagation algorithms. In step 118, updating the GNN model including the attention weights based on the computed loss by minimising the GNN loss function associated with at least the embedding. Additionally, the scoring network 106 of the GNN model may be updated including the attention weights based on the computed loss by minimising the GNN loss function based on at least the embedding and/or the relationship scores of the scoring network 106. The attention weights indicate the relevancy of each relationship connection between entity nodes of the entity-entity relationship graph ¶ [0106]. Also see ¶ [0111]-[0112]).

Regarding claim 9, the combination of Creed and Khan discloses, wherein the graph regularization loss Lg is defined by: 
    PNG
    media_image1.png
    22
    190
    media_image1.png
    Greyscale
 where a is a non-negative hyperparameter, A is an adjacency matrix, X is a feature matrix, and fZ(A, X) is a smoothness loss (Creed: generating one or more relationship scores based on data representative of one or more embedding(s) associated with the portion of entity-entity graph. In step 116, a loss is computed based on minimising a GNN loss function. For example, if the GNN model is based on the GCNN technique, then a GCNN loss function may be minimised using stochastic gradient descent back-propagation algorithms. In step 118, updating the GNN model including the attention weights based on the computed loss by minimising the GNN loss function associated with at least the embedding. Additionally, the scoring network 106 of the GNN model may be updated including the attention weights based on the computed loss by minimising the GNN loss function based on at least the embedding and/or the relationship scores of the scoring network 106. The attention weights indicate the relevancy of each relationship connection between entity nodes of the entity-entity relationship graph ¶ [0106]. Also see ¶ [0111]-[0112]).

Regarding claims 14 and 20, the combination of Creed and Khan discloses, wherein the repeating the generating, producing, and feeding back operations continues until a corresponding updated adjacency matrix designated as A(t) is sufficiently similar to a corresponding optimized graph for use in prediction based on a threshold E to derive a final graph A(t) (Khan: In example embodiments, as indicated in Block 608, the modified graph represented by G′=(X, A′) is then used as the input dataset to train GNN 106 to further learn the parameters of the GNN 106 (i.e., the parameters of the GNN model) and eventually generate a final set of probabilities P=f(X, A). Accordingly, in the example of FIG. 6, the system first learns a modified adjacency matrix A′, and then uses that modified adjacency matrix A′ for the actual learning of the parameters of the GNN 106 that are used to generate a final set of probabilities. The unlabelled nodes are labelled based on the final set of probabilities once the performance of GNN 106 has been optimized ¶ [0062]).

Regarding claim 15, the combination of Creed and Khan discloses, wherein the final graph A(t) is derived based on: 
    PNG
    media_image2.png
    42
    531
    media_image2.png
    Greyscale
 where ij is a hyperparameter, A is a hyperparameter used to balance a trade-off between the updated adjacency matrix A(t) and the initial noisy graph topology designated as AM, L(°) is a normalized adjacency matrix of the initial noisy graph topology AM, defined as L(°) = D(o)' "A()D(o)'/2 , and where D(0) is a corresponding degree matrix (Creed: see ¶ [0112], [0134], [0165]).

Regarding claim 16, the combination of Creed and Khan discloses, wherein the repeating the generating, producing, and feeding back operations continues for a predefined number of iteration (Creed: see Figs. 1c-1f).


Claim(s) 2, 11-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over CREED; Paidi et al. (US 20210081717 A1) [Creed] in view of KHAN; Sakif Hossain et al. (US 20210034737 A1) [Khan] in view of LUO; Zhiling et al. (US 20200134362 A1) [Luo].

Regarding claims 2 and 19, the combination of Creed and Khan teaches all the elements of claim 1.
However neither Creed nor Khan explicitly facilitates, further comprising controlling, by a graph regularization component, a smoothness, a connectivity and a sparsity of a corresponding graph structure of the updated adjacency matrix using an adapted graph regularization technique.
Luo discloses, comprising controlling, by a graph regularization component, a smoothness, a connectivity and a sparsity of a corresponding graph structure of the updated adjacency matrix using an adapted graph regularization technique (Disclosed is system and method of connection information regularization, graph feature extraction and graph classification based on adjacency matrix. By concentrating the connection information elements in the adjacency matrix into a specific diagonal region of the adjacency matrix in order to reduce the non-connection information elements in advance [Abstract]. Also see ¶ [0028], [0032], [0101], [0145], [0170], [0215], [0246]).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Luo’s system would have allowed Creed and Khan to facilitate further comprising controlling, by a graph regularization component, a smoothness, a connectivity and a sparsity of a corresponding graph structure of the updated adjacency matrix using an adapted graph regularization technique. The motivation to combine is apparent in the Creed and Khan’s reference, because there is a need to improve effectively extract the larger subgraph structure in the graph, and thus perform a very good feature representation of the graph.

Regarding claim 11, the combination of Creed, Khan and Lou discloses, wherein the initial noisy graph topology is obtained from one of an original data graph and a graph constructed using a k-nearest neighbors (kNN) strategy, the graph is based on sequential data or a feature matrix of a corresponding application (Lou: Preferably, the class labeling module uses the classification algorithm to calculate the possibility that the graph belongs to each class, and labels the graph as the class with the highest possibility to complete the classification of the graph; more preferably, the classification algorithm is selected from any one of kNN, a linear classification algorithm, or any of a plurality of types ¶ [0116], [0117], [0142], [0187]).

Regarding claim 12, the combination of Creed, Khan and Lou discloses, further comprising selecting an iteration of the updated adjacency matrix as a replacement for the initial noisy graph topology (Creed: The above setup recreates the situation where one has an incomplete, but high-precision, dataset (train-gold) with which to train a GNN model for link-prediction, together with the option of supplementing the graph model training with a set of additional, but possibly noisy, relations (train-add U train-noise). In the context of GCNN techniques, this fully augmented set is used to define the training graph adjacency matrices for use in learning the node and relation embeddings ¶ [0152], [0156], [0157]).

Regarding claim 13, the combination of Creed, Khan and Lou discloses, performing natural language processing on input from a human subject for a call center using a selected iteration of the updated adjacency matrix; and reconfiguring at least one network-based asset in accordance with a result of the natural language processing (Creed: The free open-source library spaCy for Natural Language Processing is used to perform part-of-speech tagging on the terms in these dependency paths, as required by the SLP algorithm. After filtering, 63,406 unique SLP-relation types are obtained ¶ [0165])


Claim(s) 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over CREED; Paidi et al. (US 20210081717 A1) [Creed] in view of KHAN; Sakif Hossain et al. (US 20210034737 A1) [Khan] in view of Chng; Peter et al. (US 20210326401 A1) [Chng].

Regarding claim 4, the combination of Creed and Khan teaches all the elements of claim 1.
However neither Creed nor Khan explicitly facilitates wherein the weighted cosine similarity metric is defined using m weight vectors w, each weight vector w representing one perspective, to compute m independent similarity matrices s, an average of the m independent similarity matrices s, and a final similarity s based on: 
    PNG
    media_image3.png
    64
    390
    media_image3.png
    Greyscale
 where s k computes a cosine similarity between input vectors vi and v for a k-th perspective, where each perspective considers one part of semantics captured in the input vectors vi and vj.
Chng discloses, wherein the weighted cosine similarity metric is defined using m weight vectors w, each weight vector w representing one perspective, to compute m independent similarity matrices s, an average of the m independent similarity matrices s, and a final similarity s based on: 
    PNG
    media_image3.png
    64
    390
    media_image3.png
    Greyscale
 where s k computes a cosine similarity between input vectors vi and v for a k-th perspective, where each perspective considers one part of semantics captured in the input vectors vi and vj (The generating of the corresponding pairwise score 350 may comprise calculating a level of similarity between the viewer feature embedding 330 and the corresponding candidate feature embedding 335 based on a similarity function, where the similarity function comprises one of a cosine similarity calculation, a dot product calculation, and a Hadamard product calculation. However, other ways of generating the corresponding pairwise score 350 are also within the scope of the present disclosure ¶ [0044], [0055]).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Chng’s system would have allowed Creed and Khan to facilitate wherein the weighted cosine similarity metric is defined using m weight vectors w, each weight vector w representing one perspective, to compute m independent similarity matrices s, an average of the m independent similarity matrices s, and a final similarity s based on: 
    PNG
    media_image3.png
    64
    390
    media_image3.png
    Greyscale
 where s k computes a cosine similarity between input vectors vi and v for a k-th perspective, where each perspective considers one part of semantics captured in the input vectors vi and vj. The motivation to combine is apparent in the Creed and Khan’s reference, because there is a need to improve scaling large scale scoring workloads of an online service using staging and partial computation pushdown techniques.

Regarding claim 5, the combination of Creed, Khan and Chng discloses, wherein the adjacency matrix is designated as AM and is extracted from S by considering elements in S which are smaller than a non-negative threshold E in an E-neighborhood for each node, where: 
    PNG
    media_image4.png
    72
    335
    media_image4.png
    Greyscale
  (Chng: The generating of the corresponding pairwise score 350 may comprise calculating a level of similarity between the viewer feature embedding 330 and the corresponding candidate feature embedding 335 based on a similarity function, where the similarity function comprises one of a cosine similarity calculation, a dot product calculation, and a Hadamard product calculation. However, other ways of generating the corresponding pairwise score 350 are also within the scope of the present disclosure ¶ [0044], [0055]).

Regarding claim 6, the combination of Creed, Khan and Chng discloses, wherein the weighted cosine similarity metric is defined as: 
    PNG
    media_image5.png
    25
    225
    media_image5.png
    Greyscale
 where G denotes a Hadamard product and w comprises a learnable weight vector which has a same dimension as input vectors vi and vj (Chng: The generating of the corresponding pairwise score 350 may comprise calculating a level of similarity between the viewer feature embedding 330 and the corresponding candidate feature embedding 335 based on a similarity function, where the similarity function comprises one of a cosine similarity calculation, a dot product calculation, and a Hadamard product calculation. However, other ways of generating the corresponding pairwise score 350 are also within the scope of the present disclosure ¶ [0044], [0055]).

Regarding claim 7, the combination of Creed, Khan and Chng discloses, wherein each input vector vi and v1 comprises one of raw node features and computed node embeddings (Creed: N-dimensional vector embedding of protein entity node P connected by relation r to disease entity node D 103a for previous layer l, or the protein entity node P that satisfies the graph triple (P, r, D)ϵG. Each of the embeddings for the other entity nodes P and C 103b-103g may be calculated in a similar fashion. For example, an embedding for compound entity node C 103g for the first layer may be represented as an N-dimensional vector v.sub.C.sup.l+1=σ(v.sub.C.sup.l+1+Σ.sub.(P,r,C)ϵG W.sub.r.sup.lv.sub.P.sup.l) where v.sub.C.sup.l is an N-dimensional vector embedding of the compound entity node for the previous layer, v.sub.P.sup.l is an N-dimensional vector embedding of protein entity node P connected by relation with relation index rϵR to compound entity node 103g for layer l, or the protein entity node P that satisfies the graph triple (P, r, C)ϵG. Similar embeddings for each of the protein entity nodes 103b-103f may be formed ¶ [0097], [0104]).


Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over CREED; Paidi et al. (US 20210081717 A1) [Creed] in view of KHAN; Sakif Hossain et al. (US 20210034737 A1) [Khan] in view of Zhao; Handong et al. (US 20200167690 A1) [Zhao].

Regarding claim 10, the combination of Creed and Khan teaches all the elements of claim 1.
However neither Creed nor Khan explicitly facilitates wherein Lg is based on a Frobenius norm of the updated adjacency matrix.
Zhao discloses, wherein Lg is based on a Frobenius norm of the updated adjacency matrix (Thus, an equidistant embedding loss function 406 for all categorical features can be represented as .sub.embed(V)=Σ.sub.i=1.sup.n∥R.sup.(i)−S.sup.(i)∥.sub.F.sup.2, where ∥ ∥.sub.F denotes the matrix Frobenius norm. The equidistant embedding loss function 406 is applied to layers of the neural network corresponding to the equidistant embedding system 120 ¶ [0058]).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Lou’s system would have allowed Creed and Khan to facilitate wherein Lg is based on a Frobenius norm of the updated adjacency matrix. The motivation to combine is apparent in the Creed and Khan’s reference, because there is a need to improve accuracy and result in efficient use of computational resources by systems that employ multi-taking process.


Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





9/25/2022
/MOHAMMAD S ROSTAMI/               Primary Examiner, Art Unit 2154